Citation Nr: 9920632	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-00 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities from July 11, 1988, through August 16, 1994.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
October 1992, the Board denied the following claims:  (1) 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) effective prior to July 11, 1988; (2) 
entitlement to an evaluation in excess of 50 percent for 
PTSD; and (3) entitlement to service connection for drug and 
alcohol dependence.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court). 

In December 1993, the Court affirmed the Board's decision 
denying entitlement to service connection for PTSD effective 
prior to July 11, 1988, and entitlement to service connection 
for drug and alcohol dependence.  The issue of entitlement to 
an evaluation in excess of 50 percent for PTSD was remanded 
for additional development.  Accordingly, the Board's October 
1992 determinations regarding entitlement to service 
connection for PTSD effective prior to July 11, 1988, and 
entitlement to service connection for drug and alcohol 
dependence is final and not before the VA at this time.  In 
April 1994, the Board remanded the issue of entitlement to an 
evaluation in excess of 50 percent for PTSD to the RO for 
additional development.

In December 1994, the RO awarded the veteran a 70 percent 
evaluation for his PTSD effective November 21, 1991.  A 
statement of the case on the issue of entitlement to an 
earlier effective date for the increase of the service-
connected PTSD from 50 percent to 70 percent disabling 
effective November 21, 1991, was issued in May of 1995.  A 
timely substantive appeal to this determination was not 
received.  However, at a hearing held before a hearing 
officer at the RO in August 1995, the veteran's 
representative requested that the RO adjudicate the claim of 
entitlement to a total rating based on individual 
unemployability from July 11, 1988.

In a March 1996 rating determination, the veteran was awarded 
a 70 percent evaluation for PTSD from July 11, 1988, and a 
total rating based on individual unemployability from August 
17, 1994.  A supplemental statement of the case on the issue 
of entitlement to a total evaluation, either schedular or 
based on individual unemployability, from July 11, 1988, 
through August 16, 1994, was issued by the RO in January 
1998.  The veteran filed a timely substantive appeal to this 
determination that month.  Accordingly, the sole issue before 
the Board at this time is whether the veteran is entitled to 
a total evaluation, either schedular or based on individual 
unemployability, from July 11, 1988, through August 16, 1994.  
No other issue is before the Board at this time.  See 
38 U.S.C.A. § 7105(a) (West 1991).

In June 1998, the Board denied this claim.  The veteran again 
filed a timely appeal to the Court.  In November 1998, the 
General Counsel for the Department of Veterans Affairs 
(General Counsel) and the veteran's representative filed a 
joint motion to vacate the Board's June 1998 decision and to 
remand this matter for development and readjudication.  The 
Court granted the joint motion that month, vacating and 
remanding this case to the Board.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
development of all facts pertinent to this claim.

2.  In October 1992, the Board denied the claim of 
entitlement to service connection for PTSD effective prior to 
July 11, 1988.  The Court affirmed this determination in 
December 1993.

3.  In March 1996, the RO awarded a 70 percent evaluation for 
PTSD from July 11, 1988.  A total rating based on individual 
unemployability due to PTSD was awarded from August 17, 1994.

4.  Evidence of record from July 1988 to August 1994 reveals 
that the veteran was employed.

5.  Medical evidence of record from July 1988 through August 
1994 does not indicate the veteran suffered from virtual 
isolation in the community, borderline gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of regressive energy 
resulting in a profound retreat from mature behavior.  The 
evidence of record also does not support a finding that the 
veteran was demonstrably unable to obtain or retain 
employment.


CONCLUSION OF LAW

A total rating based on individual unemployability due to 
service-connected disabilities from July 1988 through August 
1994 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.10, 4.16, 
4.130, and 38 C.F.R. § 4.132, Diagnostic Code 9411 
(regulations in effect from July 1988 through August 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran filed a claim of entitlement to service 
connection for PTSD on July 11, 1988.  At that time, the 
veteran wrote that he last worked as a musician earning 
$1,000 a month.  He stated that he last worked in the fall of 
1987.  He also noted having completed high school and two 
years of college.

In October 1988, the veteran was hospitalized for drug 
dependency, continuous marijuana use, alcohol dependency, 
chronic back pain and probable PTSD.  The hospitalization 
report noted that the veteran's income had been derived from 
playing music in barrooms.  It was also noted that he drank 8 
to 10 cans of beer daily and smoked marijuana at 8 to 10 
joints per day.  He had used LSD, cocaine and peyote in the 
past, but none within the last two years.

In a November 1988 VA psychiatric evaluation, the examiner 
noted that the veteran broke into crying episodes almost 
without provocation.  His mood was depressed, anxious and 
labile, but he denied any suicidal ideations.  Speech was 
fluent, his thoughts were goal directed, and there was no 
formal or content disturbance.  There was no evidence of 
hallucinations, either in the past or in present.  His crying 
episodes appeared congruent with the content of his 
conversation, particularly related to his Vietnam 
experiences.  His cognitive functions were intact and insight 
and judgment were fair to good.  The veteran was found 
competent for VA purposes.  He was assessed with a chronic 
PTSD disorder, a dysthymic disorder, continuous substance 
abuse and alcohol dependence.

In a social and industrial survey performed during his 
hospitalization, it was noted that the veteran supported 
himself primarily as a country musician (guitar and vocals) 
on weekends.  The veteran graduated from high school.  He 
entered Ohio State in the fall of 1967, and majored in 
general studies.  He was able to remain in school for 
approximately two quarters and maintained a 3.2 grade point 
average until his money was depleted.  Since that time, he 
had enrolled in a few classes at the University of Oregon and 
Lane Community College.  His PTSD condition, coupled with his 
chemical dependence, made achieving a college education an 
impossibility.  The veteran noted difficulties trusting 
people, daily thoughts of Vietnam, startled responses to loud 
noised, isolation, and the continued use of drugs in an 
attempt to cope with his memories of Vietnam.  A social 
worker summary in December 1977 noted that the veteran had 
approximately 23 jobs since his release from the military.

In a November 1989 statement from the veteran's ex-spouse, it 
was noted that the veteran had had at least six jobs in the 
past 4 and 1/2 years.  Each employment had lasted anywhere 
from one day to five months.  It was noted that the veteran 
had difficulties dealing with society and the responsibility 
associated with having a full-time job.

In a March 1990 statement, Irwin H. Noparstak, M.D., 
diagnosed the veteran with PTSD.  In an extensive April 1990 
report, Dr. Noparstak stated that the veteran was basically a 
musician, with talent at performing and organizing, but that 
he could not work in this area either because of his need to 
destroy success or stability.  The use of drugs and alcohol 
in these settings where he might practice or play music was 
also now intolerable to him.  The physician indicated that 
the appellant was able to secure employment, but stated that 
the appellant had a pronounced impairment in his ability to 
retain employment on the level of a 70 percent rating.  It 
was noted that the veteran had seriously attempted to work 
since being drug and alcohol free, but that he remained 
unable to cope.  It was indicated that there was no direct 
correlation between the use of drugs and alcohol and his 
dysfunction with authority, work and employability.

In a March 1991 VA examination, it was noted that the veteran 
grew up in Ohio in a very verbally and physically abusive 
environment.  His father threatened to kill the children on 
numerous occasions.  The veteran worked at various odd jobs 
and had a "tremendous amount of pride, in terms of wanting 
to work."  At this time, the veteran worked part time 
driving a truck, anywhere from 10 to 40 hours per week.  
Psychological symptoms included emotional numbing, 
hypervigilence and a difficulty relating to people.  A 
difficulty with intimate relationships, anxiety, depression 
and nightmares were noted.  The veteran was diagnosed with 
"very severe" PTSD.  The physician noted the veteran had a 
desire to continue school "and, perhaps, maintain a career 
as a counselor."

In a March 1991 social and industrial survey the veteran 
noted that he held between 30 to 40 different jobs in the now 
approximately "30 years" since discharge from active 
service.  He claimed that his longest period of gainful 
employment was for approximately 18 months.  He claimed that 
he was now employed part time for the past 18 months working 
as a truck driver.  When not working, the veteran indicated 
that he went to school, cleaned his house trailer and tended 
to think obsessively and ruminate regarding his past military 
experiences.  He indicated that he frequently goes to the 
woods in order to isolate himself in the hope that he could 
think more clearly.  He also indicated that he does some 
fishing but that he has had to give up hunting due to his 
fear of suicidal ideations.  

Information available to the social worker revealed that the 
veteran was oriented in all three spheres, evidencing no past 
or present history of hallucinations or delusions, and 
evidenced no major thought or mood disorder.  It was 
indicated that the veteran was exceptionally tearful, angry 
and bitter.  The veteran maintained very poor interpersonal 
relationships and tended to be extremely self-isolating.  It 
was also noted that the veteran was able to maintain marginal 
employment and was not particularly interested in any further 
rehabilitative service through the VA medical center.

In a March 1992 application for a work-study allowance, the 
veteran indicated he was currently enrolled in the Lane 
Community College.

In an August 1994 VA evaluation, the veteran stated he last 
worked in 1991 or 1990 as a firefighter.  He stated that his 
mood was always changing.  He was laughing, crying, and 
tended to isolate himself in the mountains in his mobile 
home.  However, he described a normal social relationship 
with his girlfriend.  His sleep at times was erratic.  He was 
hypervigilent, borderline on mildly paranoid.  Flashbacks, 
intrusive thoughts, and much bitterness about how he was 
treated when he first returned from Vietnam were noted.  
Objective findings indicated that the veteran's mood was 
mildly depressed with anger and anxiety.  The veteran was 
diagnosed with PTSD, chronic and "moderately" severe, with 
a significant work impairment.  A history of substance abuse 
with sobriety over the last three years was indicated.  It 
was noted that the veteran's PTSD was moderate to severely 
crippling his employment ability.  It was noted that the 
veteran was not able to maintain employment to any relative 
degree for any length of time.

Additional VA evaluations were performed.  These evaluations, 
including the VA examination of December 1994 and the social 
and industrial survey of January 1996, formed the basis for 
the RO's determination that the veteran was 100 percent 
disabled from August 17, 1994.  Accordingly, they have little 
relevance on the issue of whether the veteran was 
unemployable from July 1988 through August 1994.  

In September 1995, the veteran's attorney submitted a record 
of Social Security earnings and tax returns from 1989, 1990, 
1992, 1993 and 1994.  The veteran could not locate his tax 
returns from 1991.  The veteran's tax returns and information 
from the Social Security Administration indicates sporadic 
but regular employment during this period.  The veteran 
earned approximately $6,600 in 1989, $9,800 in 1990, $24,700 
in 1992, $4,700 in 1993, and $29,500 in 1994.  Records from 
the Social Security Administration indicate that the veteran 
earned approximately $1,491 in 1986, $4,600 in 1987, $2,300 
in 1988, $7,001 in 1989 and $10,973 in 1991.

In September 1995, the veteran's attorney contended that 
these records indicate marginal employment as defined within 
38 C.F.R. § 4.16.  It was contended that this section was of 
special significance in this case because of the testimony 
presented demonstrating that his employment was the only type 
of work the veteran could secure because of his PTSD.  It was 
noted that the veteran worked alone in the woods, away from 
people, he had no schedule, very little supervision and the 
work was seasonal.  It was contended that a rating of total 
disability, based on individual unemployability, would be 
warranted to July 1988.

In the March 1996 hearing officer decision, it was noted that 
the U.S. Department of Commerce, Bureau of the Census 
published poverty threshold for one person was 1989-$6311, 
1990-$6652, 1991-$6932, 1992-$7143 and 1993-$7363.

In June 1998, the Board denied the veteran's claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities from July 11, 1988, through August 16, 1994.  
The veteran appealed this determination to the Court.  In the 
November 1998 joint motion, the parties indicated that the 
Board had failed to provide an adequate statement of reasons 
or bases for its decision.  Specifically, the Board had 
failed to discuss the applicable statutes and regulations for 
an earlier effective date as they relate to appellant's 
entitlement to an effective date prior to August 16, 1994, 
for a total disability evaluation based on individual 
unemployability.  

It was also indicated that a remand was required because the 
Board had concluded that the appellant was not entitled to an 
earlier effective date for a total disability rating because 
his unemployment was due chiefly to his nonservice-connected 
disabilities.  The joint motion specifically cited to pages 
14 and 15 of the Board's June 1998 determination, which found 
that the evidence of record at this time supports a 
conclusion that the veteran's drug and alcohol abuse 
significantly impaired his ability to obtain and maintain 
employment.  The parties of the joint motion cited to 
Beaty v. Brown, 6 Vet. App. 532, 537 (1994), in support of 
the determination to remand this case, a case cited by the 
Board within its June 1998 decision.  It was also found that 
the Board had failed to adequately consider and discuss the 
medical opinion evidence of April 1990 that the appellant's 
PTSD severely crippled his employment ability and that his 
work dysfunction was not related to drug or alcohol use.  

The veteran's representative submitted additional written 
argument in March 1999.  At this time, the veteran's 
representative argued that the Board had misapplied the 
criteria for a total disability evaluation based on 
individual unemployability.  

II.  Analysis

As noted by the Board within its June 1998 determination, the 
undersigned finds the veteran's claim to be well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is not implausible.  The Board is 
further satisfied that the record has been developed to the 
extent feasible, and that there is no indication that there 
is any additional relevant evidence which the veteran has 
identified with sufficient specificity to warrant further 
delay in the adjudication of this claim.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992); Counts v. Brown, 6 
Vet. App. 473, 476 (1994).  

Before evaluating this claim, it is important to again note 
that the issue of whether the veteran is currently totally 
disabled due to his service-connected disability is not 
before the Board at this time.  The veteran has been found 
totally disabled due to his service-connected PTSD from 
August 1994.  Further, the issue of whether the veteran was 
severely disabled due to his PTSD from July 1988 through 
August 1994 is also not before the Board at this time.  The 
RO has determined that the veteran was 70 percent disabled 
due to his PTSD during this period.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (as in effect from February 1988 to 
November 1996).  A 70 percent evaluation, by definition, 
indicates a severe industrial impairment.  The critical issue 
in this case is whether the veteran was unemployable due to 
his service-connected disability from the period of July 1988 
through August 1994.  As a result, the Board must find that 
an additional VA psychiatric evaluation or social industrial 
survey would have limited probative value in this case.  The 
Board finds that the medical evidence, as well as the 
evidence of the appellant's actual employment, during this 
period is more than sufficient to adequately adjudicate this 
claim.  Accordingly, the Board finds that the VA has 
fulfilled the duty to assist and will proceed with the 
adjudication of this claim.

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341 and 4.16.

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussion whether 
the standard needed in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that a 
veteran who, in light of her or his individual circumstances, 
but without regard to age, is unable to secure or follow a 
substantial gainful occupation as a result of a service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It is also determined that 
"unemployability" is synonymous with an inability to secure 
and follow a substantial gainful occupation.  VAOGCPO 95-91 
(Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The Board is 
bound in its decision by the regulations, the Secretary's 
instructions, and the precedent opinion of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c).

In determining whether the veteran is entitled to a total 
disability rating based on individual unemployability, 
neither his nonservice-connected disabilities nor his age may 
be considered.  Van Hoose v. Brown, 4 Vet.App. 361 (1993).  
Thus, the Board may not consider the effects of the veteran's 
alcoholism, back pain and other nonservice-connected 
disabilities on his ability to function.

In order to evaluate the veteran's claim under the objective 
standard, the Board has evaluated the veteran's service-
connected disabilities under the VA's Schedule for Rating 
Disabilities (VA Rating Schedule).  Disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by a schedule for rating disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. 3.321(a).  VA utilizes a rating 
schedule which is used primarily as a guide in the evaluation 
of disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  38 C.F.R. Part 4.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disease and injuries as their residual conditions in civil 
occupations.  Generally, the degree of disability specified 
is considered adequate to compensate for considerable loss of 
working time from exacerbations or illness proportionate to 
severity of the several grades of disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  It is essential, in both the 
examination and the evaluation of the disability, that each 
disability be viewed in relation to its history.  38 C.F.R. 
§§ 4.1, 4.130.

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130.

The VA Schedule of Ratings for Mental Disorders has been 
amended and redesignated as 38 C.F.R. § 4.130 (1997), 
effective November 7, 1996.  However, the issue in this case 
is not the current extent of the psychiatric disability or 
the extent of the disability after November 7, 1996.  Thus, 
even in light of Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), this new criteria, which did not go into effect until 
more two years after the period in question, is not 
applicable to this case in view of the statutory and 
regulatory provisions governing the effective dates of awards 
based upon liberalizing law or VA issues.  38 U.S.C.A. 
§ 5110(g) (West 1991 & Supp. 1998); 38 C.F.R. § 3.114 (1998).  
This analysis is confirmed by Rhodan v. West, 12 Vet. App. 55 
(1998).

Under 38 C.F.R. § 4.132 (prior to November 7, 1996), the 
diagnostic code for PTSD provided, in pertinent part, that 
when the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired, and there was a considerable industrial impairment, 
a 50 percent disability evaluation was assignable.  A 
70 percent rating was warranted where the psychoneurotic 
symptoms are such that the ability to establish effective or 
favorable relationships with others are severely impaired, 
resulting in severe industrial impairment.  A total 
(100 percent) disability rating was assignable when there was 
totally incapacitating psychoneurotic symptoms bordering on a 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost daily activities, 
resulting in a profound retreat from mature behavior and a 
demonstrable inability to obtain or retain employment.

Based on a review of the veteran's evaluations and treatment 
for the period in question, the Board finds that the 
veteran's service-connected PTSD from July 11, 1988, to 
August 16, 1994, was manifested primarily by crying spells, 
an inability to interact with people, depression and sporadic 
irritability.  This determination is made based on a review 
of both private and VA medical evaluations performed during 
this period.  The Board finds that the most probative 
evidence on this issue is the psychiatric evaluations of the 
veteran performed from July 1988 to August 1994.  The Board 
finds that the VA evaluations performed during this period 
were thorough and, accordingly, are entitled to great 
probative weight.  Nevertheless, in making this 
determination, the Board has considered all of the medical 
evidence of record.  The Board has also given careful 
consideration to the evidence of actual employment of the 
claimant.

Based on the evidence as a whole, the Board believes that the 
evidence is in equipoise on the issue of whether the veteran 
was entitled to a 70 percent evaluation for the service-
connected PTSD from July 1988 to August 1994.  The 
difficulties that the veteran had dealing with people and 
employers are clear.  Accordingly, a 70 percent evaluation 
during this period was warranted.  However, the Board finds 
that the evidence fails to show evidence which would support 
the determination that the veteran was entitled to a 100 
percent disability evaluation from July 1988 to August 1994.

Based on a review of the medical evidence of record from July 
1988 to August 1994, the Board finds no evidence to indicate 
that the veteran suffered from virtual isolation of community 
with totally incapacitating psychoneurotic symptoms bordering 
on a gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior, the requirements for a 100 percent 
evaluation under the old diagnostic code.  The November 1988 
VA psychiatric evaluation found his speech was fluent, his 
thoughts were goal directed, his cognitive functions were 
intact, his insight and judgment were fair to good, with no 
evidence of hallucinations, either in the past or in the 
present.  These findings do not begin to demonstrate symptoms 
bordering on gross repudiation of reality or profound retreat 
from mature behavior.   The April 1990 report from Dr. 
Noparstak indicates the physician was familiar with the then 
current VA rating criteria and the physician expressly 
characterized the PTSD as producing symptoms at the 70 
percent level.  Given Dr. Noparstak's obvious familiarity 
with the rating criteria, the fact that he did not 
characterize the level of impairment at the 100 percent level 
is telling.  The August 1994 VA evaluation described a normal 
social relationship with his girlfriend with the veteran's 
PTSD being moderate to severely crippling of his employment 
ability. 

The evidence supports the conclusion that the veteran does 
not meet the requirements of a total disability evaluation 
under 38 C.F.R. § 4.16(a) ("the objective standard").  
However, in Fisher v. Principi, 4 Vet. App. 57 (1993), the 
Court held that, in a claim for total rating for compensation 
purposes based in individual unemployability, if the rating 
does not entitle the veteran to a total disability under 
38 C.F.R. § 4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b) (the "subjective 
standard").  Under 38 C.F.R. § 4.16(b), the Board must 
determine whether the veteran, on an extraschedular basis, is 
unemployable by reason of his service-connected disabilities.  
Under this regulation, the established VA policy is that 
"all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated as totally disabled." 
Hodges v. Brown, 5 Vet. App. 375, 379 (1993) (citing 
38 C.F.R. § 4.16(b)).  However, in these cases, in order for 
the veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some circumstance 
which places the claimant in a different position from other 
veterans with the same rating.  See 38 C.F.R. §§ 4.1 and 
4.15.  The Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1); nevertheless, the evidence fails to show that 
the service-connected disability at issue is so exceptional 
or unusual as to warrant the assignment of an extraschedular 
evaluation.  In Fanning v. Brown, 4 Vet. App. 225, 229 
(1993), the Court held that the Board was required to 
consider extraschedular entitlement under 38 C.F.R. 
§ 3.321(b)(1) where the record contains evidence that the 
veteran's disability required frequent hospitalizations and 
bed rest which interfere with employability.  This case is 
clearly distinguishable from Fanning because no such evidence 
of record.  During the period in question, the only time the 
veteran was hospitalized was for his nonservice connected 
drug and alcohol abuse.

The Board has considered whether the veteran's PTSD prevented 
him from obtaining or maintaining employment.  In this 
regard, the Board has considered 38 C.F.R. § 4.16(c) (in 
existence prior to November 7, 1996).  Under this section, in 
cases which the only compensable service-connected disability 
is a mental disorder assigned a 70 percent evaluation, and 
such mental disorder precludes the veteran from securing or 
following a substantial gainful occupation, the mental 
disorder shall be assigned a 100 percent schedular evaluation 
under the appropriate diagnostic code.  

The Board finds that the medical evidence of record from July 
1988 to August 1994 does not support a finding that the 
veteran was demonstrably unable to obtain or maintain 
employment during the period in question.  While it is clear 
that the veteran had numerous jobs during the period in 
question, the fact that the veteran changed employment 
frequently does not support a finding that the veteran was 
"unemployable" during the period in question.  As found in 
June 1998, the evidence of record clearly supports a 
conclusion that the veteran's drug and alcohol abuse 
significantly impaired his ability to obtain and maintain 
employment.  The October 1988 hospitalization, which begins 
only three months into the time period at issue, clearly 
supports this finding.  The evaluations performed during this 
period specifically note that he was unable to perform as a 
musician in barrooms due to the availability of alcohol in 
these locations.  They do not refer to PTSD.  As noted above, 
the claim of entitlement to service connection for drug and 
alcohol dependence was denied by the Board in October 1992 
and affirmed by the Court in December 1993.  This fact does 
not support the veteran's claim.  The veteran's private 
physician in April 1990 indicated the veteran was able to 
secure employment, but stated that the appellant had a 
pronounced impairment in his ability to retain employment on 
the level of a 70 percent rating.  This evidence, while 
supportive of the 70 percent rating, clearly does not show 
the veteran was unemployable.  In fact, this evidence 
supports the conclusion that the appellant was capable of 
working, albeit in serial occupations rather than one study 
job.    

The Board will address each of the points made by the joint 
motion in November 1998 as well as those submitted by the 
veteran in March 1999.  Within the November 1998 joint 
motion, the parties found that the Board had failed to 
discuss the applicable statutes and regulations for an 
earlier effective date as they relate to the appellant's 
entitlement to an effective date prior to August 16, 1994, 
for a total disability evaluation based on individual 
unemployability.  Beyond the bare assertion that the Board 
had failed to discuss the applicable statutes and regulations 
for an earlier effective date in this case, no reasoning was 
provided as to how such an alleged failure was prejudicial.  
38 U.S.C.A. § 5110(a) (West 1991) provides:

Unless specifically provided otherwise in 
this chapter, the effective date of an 
award based on original claim, a claim 
reopened after final adjudication, or a 
claim for increase of compensation, 
dependency and indemnity compensation, or 
pension, shall be fixed in accordance 
with the facts found, but shall not be 
earlier than the date of receipt of 
application therefor.  

Under 38 C.F.R. § 3.400, the effective date of an evaluation 
and award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of the receipt of the claim or the date 
entitlement arose, whichever is later.  

In this case, the question of whether the veteran has filed a 
claim prior to August 16, 1994, is not at issue.  The veteran 
clearly filed the claim seeking an increased evaluation in 
his service-connected disability prior to August 16, 1994.  
In actuality, the veteran filed a claim seeking an increase 
in his service-connected disability compensation prior to 
July 11, 1988.  Thus, applicable statutes and regulations 
regarding an earlier effective date based upon the date of 
receipt of a claim are in no way related to the veteran's 
entitlement to an effective date prior to August 16, 1994, 
for a total disability evaluation based on individual 
unemployability.  In December 1993, the Court affirmed the 
Board's decision denying entitlement to service connection 
for PTSD effective prior to July 11, 1988, and entitlement to 
service connection for drug and alcohol dependence.  
Accordingly, as the Board may not overrule a Court 
determination, the issue of entitlement to an earlier 
effective date prior to July 11, 1988, based upon the date of 
receipt of a claim is not before the Board at this time nor 
was it before the Board in June 1998.  

The sole issue before the Board at this time is whether the 
veteran is entitled to a 100 percent disability evaluation 
for his PTSD or a total disability evaluation based on 
individual unemployability due to his service-connected 
disabilities from July 11, 1988, through August 16, 1994.  To 
the extent that the statutes and regulations regarding the 
award of effective dates address the concept of the "date 
entitlement arose," this clearly goes to the question of the 
level of disability.  Thus, it is indistinguishable from the 
question of whether entitlement to a rating in excess of 70 
percent "arose."  In this case, the earliest "date 
entitlement arose" to the 100 percent evaluation was August 
17, 1994, the date of VA examination wherein the evaluator 
expressly stated that the veteran was unemployable.  Whether 
in light of the appellant's income for 1994 this assessment 
was correct is not before the Board.  Accordingly, the 
reference to the statutes and regulations regarding effective 
dates has no impact on this matter.  

The joint motion concluded that a remand was also required 
because the Board had concluded that the veteran was not 
entitled to an earlier effective date for a total disability 
evaluation based on individual unemployability due to his 
service-connected disabilities because the veteran's 
unemployability was due chiefly to his nonservice-connected 
disabilities.  The parties noted that the Board had stated 
that the "evidence of record" at this time supported a 
conclusion that the veteran's drug and alcohol abuse 
significantly impaired his ability to obtain and maintain 
employment.  The parties of the joint motion appeared to 
conclude, based on the Court's determination in Beaty, 
6 Vet. App.  at 537, that the Board had made an improper 
medical opinion that the veteran could perform work that 
would produce sufficient income to be other than marginal.  

Initially, it must be noted that in June 1998 the Board did 
not conclude that the veteran's drug and alcohol abuse 
significantly impaired his ability to obtain and maintain 
employment based on its own unsubstantiated medical opinion.  
The Board stated that the "evidence of record" at that time 
supported a conclusion that the veteran's drug and alcohol 
abuse significantly impaired his ability to obtain and 
maintain employment.  This evidence of record, cited by the 
Board within its June 1998 determination, included the 
November 1988 VA psychiatric evaluation, which noted 
continuous substance abuse and alcohol dependence.  The Board 
also took into consideration the veteran's own statements 
made by him during this period.  In October 1988, the veteran 
indicated that he was unable to perform as a musician in bar 
rooms, his preferred occupation at that time, due to the 
availability of alcohol in these locations.  He did not refer 
to PTSD.  Thus, the veteran himself during this period has 
indicated that his use of drugs and alcohol impaired his 
ability to function in an employment environment during this 
time.

The joint motion of November 1998 failed to note the 
rationale for the Board's conclusion in June 1998 that the 
evidence of record at this time, July 1988 through August 
1994, supported a conclusion that the veteran's drug and 
alcohol abuse significantly impaired his ability to obtain 
and maintain employment.  In June 1998, the Board stated, in 
pertinent part:

In Beaty v. Brown, 6 Vet. App. 532, 537 
(1994), the Court indicated the Board 
cannot deny the veteran's claim for a 
total rating based on individual 
unemployability without producing 
evidence, as distinguished from mere 
conjecture, that the veteran can perform 
work.  In this case, the clear medical 
evidence of record, as well as records 
supplied by the veteran himself, 
demonstrate that the veteran was able to 
perform work during the period in 
question.  The veteran's high school 
education and two years of college, along 
with the reports of the social and 
industrial surveys performed during this 
period, would support the conclusion that 
the veteran was able to work during the 
period in question.  The VA psychiatrists 
and private medical examiners that 
examined the veteran during this period 
do not conclude that he veteran was 
unable to work due to his service-
connected PTSD.  The veteran's own tax 
records indicate employment during the 
period in question.  Based on a review of 
the social and industrial surveys, as 
well as the veteran's own statements and 
records, the Board cannot find that this 
employment was "marginal" in nature.  
The veteran's self-employment as a 
musician clearly involved skills and 
organization that would not support a 
finding of unemployability.  There is no 
medical evidence of record during this 
period demonstrating unemployable solely 
due to his service-connected psychiatric 
disability.

In the November 1998 joint motion, the parties noted the 
April 1990 opinion of Dr. Noparstak in support of their 
determination that the Board had failed to adequately 
consider and discuss this evidence with regard to the 
veteran's entitlement to an earlier effective date.  The 
joint motion did not cite to the Board's citations to Dr. 
Noparstak's opinion within the June 1998 determination.  

The April 1990 medical opinion, rather than supporting the 
veteran's claim, clearly supports the Board's determination.  
The parties of the joint motion, while noting Dr. Noparstak's 
opinion that there was no direct correlation between the use 
of drugs and alcohol and his dysfunction with authority, 
work, and employability, failed to note Dr. Noparstak's 
opinion that the veteran was able to secure employment and 
that he had a pronounced impairment in his ability to retain 
employment on the level of a 70 percent rating.  The medical 
opinion of Dr. Naparstak clearly supports the RO's 
determination to award the veteran a 70 percent rating during 
this period.  The issue of whether the veteran is entitled to 
a 70 percent evaluation during this period of time is not at 
issue.  Accordingly, it is unclear why the parties of the 
joint motion would cite to the opinion of Dr. Noparstak as a 
basis to conclude that the Board had "failed to adequately 
consider and discuss this evidence with regard to Appellant's 
entitlement to an earlier effective date."  The evidence 
cited, rather than supporting the veteran's contentions, 
unequivocally supports the determination made by the Board 
and the RO on two key issues: (1) That the veteran was 
70 percent disabled as a result of his PTSD from July 11, 
1988, through August 16, 1994; and (2) that the veteran had 
the ability to work during this period.  

It is important to note that Dr. Noparstak was of the opinion 
that the veteran's substance and alcohol dependence was 
service connected.  As noted above, the Board has denied the 
claim of entitlement to service connection for drug and 
alcohol abuse and this determination has been affirmed by the 
Court.  Accordingly, this issue is not before the Board at 
this time.  Nevertheless, even with consideration of the 
veteran's drug and alcohol abuse, Dr. Noparstak provides what 
can only be described as a textbook definition of a 
70 percent evaluation for the veteran's PTSD supporting, 
rather than disputing, the Board's determination in this 
case.  

In written argument prepared by the veteran's representative 
in March 1999, the veteran's representative contended that 
the Board had failed to address Dr. Noparstak's assessment 
"that there was no direct correlation between the use of 
drugs and alcohol and dysfunction with authority, work and 
employability."  The veteran's representative, however, also 
fails to address Dr. Noparstak's assessment that the veteran 
has a 70 percent disability associated with his PTSD, 
supporting the Board's determination in this case.  Further, 
the veteran's representative fails to discuss Dr. Noparstak's 
statement on page 5 of his report that the veteran's use of 
drugs and alcohol in the settings he might practice or play 
music is now "intolerable to him."  This statement clearly 
indicates that the veteran's drug and alcohol abuse, even 
during period of time when the veteran was sober, affects his 
ability to function in his preferred profession, a guitarist.  
The Board must once again determine that this medical 
opinion, rather than supporting the veteran's contentions, 
supports the Board's determination.  

The veteran's representative contends that what is missing 
from the Board's analysis is evidence that shows the veteran 
is precluded from "following" substantial gainful 
employment.  By focusing on the fact that the veteran can 
"secure" employment, it is argued that the Board is failing 
to address this second, alternative, criteria.  

It appears that the veteran's representative is citing to 
38 C.F.R. § 4.16(a).  Under this section, a total disability 
rating for compensation may be assigned where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to "secure or 
follow" a substantial gainful occupation as a result of 
service-connected disabilities.  

In this case, it appears to be conceded that the veteran can 
secure a substantial gainful occupation but, it is argued, he 
cannot follow a substantial gainful occupation as a result of 
his service-connected PTSD.  Once again, this contention was 
addressed by the Board within it's June 1998 determination 
when it was stated that while it is clear that the veteran 
has had numerous jobs during the period in question, that the 
fact that the veteran changed employment frequently does not 
support a finding that the veteran was "unemployable" 
during the period in question.  The evidence of record at 
this time supports a conclusion that the veteran's drug and 
alcohol abuse significantly impaired his ability to obtain 
and maintain employment.  The rationale for this 
determination is noted above.  In this regard, it is 
important to note that a 70 percent evaluation is, in and of 
itself, a severe industrial handicap.  Such an evaluation 
would cause the veteran's difficulties in obtaining and 
maintaining employment.  A 70 percent evaluation for PTSD 
requires that psychoneurotic symptoms are such that the 
ability to establish effective or favorable relationships 
with others is severely impaired, resulting in a severe 
industrial impairment.  This disability would limit the 
veteran's abilities in certain occupations, particularly the 
occupation of a guitarist who would be required to perform in 
front of large groups of people.  It is, by definition, a 
"severe" industrial impairment.  However, while the veteran 
suffered from a severe industrial impairment during the 
period in question, the evidence of record, including the 
veteran's employment history, indicates that the veteran was 
employed and following a substantial gainful occupation in 
numerous settings.  The fact that the veteran was unable to 
follow a substantial gainful occupation as a guitarist due to 
his inability to be surrounded by drugs, alcohol, or people, 
is not a basis to determine that the veteran is unemployable 
from any form of substantially gainful employment due to his 
PTSD.  The very fact that the veteran was employed supports 
the conclusion that he was not unemployable during this time.  
It is important to note that the veteran himself, within the 
April 1990 report of Dr. Noparstak believed that his 
service-connected disability was 70 percent disabling. 

The veteran's representative has also again argued that the 
veteran meets the requirements of 38 C.F.R. § 4.16 with the 
exception of tax years 1990 and 1991 and that the veteran's 
employment should be considered "marginal" as defined 
within 38 C.F.R. § 4.16.  38 C.F.R. § 4.16(a) defines 
"marginal employment" to generally exist when a veteran's 
earned annual income does not exceed the amount established 
by the U.S. Department of Commerce, Bureau of Census, as the 
property threshold for one person.  Marginal employment may 
also be held to exist, on the facts found basis (including, 
but not limited to, employment in a protected environment 
such as a family business or sheltered workshop), when earned 
income exceeds the property threshold.  Consideration shall 
be given in all claims to the nature of the employment and 
the reason for determination.  The Board in its June 1998 
determination addressed this issue.  As stated in June 1998,:

Reliance on 38 C.F.R. § 4.16 to support 
the conclusion that the veteran was 
engaged in only marginal employment 
during this period and therefore 
"unemployable" is misplaced within the 
facts of this case.  The fact that an 
individual may be unemployed does not 
support the conclusion, in all cases, 
that he or she can not work.  . . .  

The fact that the veteran had periods of 
unemployment, or changed jobs frequently, 
does not support a finding that the 
veteran could not work.  In this case, 
during the period in question, he owned 
and organized his own business, 
maintained several notable jobs and 
attended school.  He was goal oriented 
and capable of working.  The medical 
evidence supports the conclusion that he 
was not able to work regularly in his 
chosen profession during this time 
(musician) because of his nonservice-
connected drug problem, not his PTSD.  
While his employment during this period 
does not bar his claim of 
unemployability, it clearly does not 
support his claim. 

In October 1988, at the very beginning of the period in 
question, it was noted that the veteran was being 
hospitalized for drug dependency, continuous marijuana use, 
alcohol dependency, chronic back pain, and probable PTSD.  
Four of those five disabilities are not related to service.  
The fact that the veteran was trying to earn an income 
derived from playing music in bar rooms in which he was 
surrounded by alcohol clearly indicates two reasons the 
veteran changed jobs so frequently: (1) he was a musician; 
and (2) he was surrounded by alcohol.  The fact that the 
veteran attempted to derive an income from playing music in 
bar rooms would indicate an employment that, by its very 
nature, was temporary.  The veteran has never indicated that 
he was ever even offered a steady job at one bar for an 
extended period.  The veteran himself, within the April 1990 
report of Dr. Noparstak, did not believe he was totally 
unemployable due to his service-connected disability, 
contending instead that he should be awarded a 70 percent 
evaluation.  

Nor can the Board ignore the evidence of actual employment 
disclosed by the Social Security and Income Tax records.  
These show actual income exceeding the poverty threshold in 
every year except 1988 (when drug and alcohol use were 
identified by medical providers as major factors in his 
employment difficulties) and 1993.  In 1993 he listed his 
occupation as musician, but the Board notes that Dr. 
Noparstak's report indicates that being in settings around 
drugs or alcohol was "intolerable" to him.  Thus, the Board 
does not find the 1993 income records, considered in light of 
the other income records and the acknowledged nonservice 
connected limitations on the appellant's capacity to obtain 
and retain employment as a musician, demonstrates that he 
actually was not employable.  During part of this interval, 
the appellant was attending school, and thus limiting his 
availability in the work force.  In 1990 he listed his 
occupation as "student" on his tax return; the 1991 social 
and industrial survey reported he was attending school when 
not working; in 1992, he reported attending school when 
applying for a work-study allowance.  No competent medical 
professional has contended, and the actual records of income 
do not show that the veteran's employment during this period 
should be considered "marginal" in nature.  Once again, the 
fact that the veteran was unemployed, particularly during 
periods when he abused drugs and alcohol, cannot support the 
conclusion that the veteran was unemployable due to his PTSD.

The veteran's representative has contended that the veteran's 
employment at HELI-JET was the only type of job the veteran 
could secure because of his PTSD does not support the 
conclusion that the veteran was unemployable due to his PTSD.  
While the veteran may have had to leave this job due to a 
traumatic reaction to blasting nearby and seeing soldiers 
dressed in fatigues, this fact, in and of itself, does not 
support the conclusion that the veteran could not find 
employment which did not involve exposure to blasting or 
seeing soldiers dressed in fatigues.  While the veteran's 
choice of occupations may be limited due to the fact that he 
has a severe industrial incapacity, this does not support the 
conclusion the veteran could not find a job during this 
period.  In fact, the evidence of record supports a 
conclusion that the veteran could and did find employment.  
Accordingly, the Board does not find that the veteran's 
employment during this period should be considered 
"marginal" under 38 C.F.R. § 4.16(a).  

It has been contended that the Board's failure to address 
each element of the "marginal" employment criteria would 
necessitate another remand.  The Board cannot agree with this 
determination.  A careful examination of the nature of the 
veteran's employment and, more importantly, his psychiatric 
evaluations during this period, supports conclusion the 
veteran was employable during this period of time.  

In making this determination, the Board has carefully 
considered whether an additional evaluation of the veteran is 
warranted.  However, in light of the fact that the Board is 
being requested to determine whether the veteran was 
unemployable for a specific period of time from July 1988 
through August 1994, the Board finds that an additional VA 
evaluation would be of very limited, if any, probative value.  
Clearly, the most probative evidence on the question now 
before the Board is what the contemporary evidence disclosed.  
In this case, the October 1988 VA hospitalization, the 
November 1988 VA psychiatric evaluation, the social and 
industrial survey performed during this time, the April 1990 
report from Dr. Noparstak, the March 1991 VA examination, and 
the March 1991 social and industrial survey, does not support 
the conclusion that the veteran was unemployable due to his 
service-connected disability.  This evidence is far more 
probative than any current evaluation of the veteran's 
service-connected psychiatric disability because the 
evaluations were performed during the period in question.  
Accordingly, this evidence has been given great probative 
weight.  

In deciding this claim the Board has considered the Court's 
recent determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods within the period of July 1988 to August 
1994 based on the facts found during this time.  In 
Fenderson, the Court held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).   In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  See also Francisco, 7 Vet. App. at 58 (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

While there is evidence which supports the veteran's claim at 
different periods of time during the appeal period, the Board 
has found, for reasons noted above, that the more probative 
evidence supports the conclusion that the veteran was never 
totally disabled due to his PTSD from July 1988 to August 
1994.  The evidence of record would instead seriously 
undermine the determination that the veteran was 70 percent 
disabled due to his PTSD during the entire period in 
question.  Evidence of a severe alcohol and drug problem, 
particularly in the beginning of the period in question, as 
well as the fact that it was intolerable for the appellant to 
work in an environment surrounded by drugs and alcohol even 
after the veteran stopped his abuse of such substances, would 
undermine the determination that the veteran's industrial 
impairment was the result of his PTSD.  Accordingly, the 
Board does not find evidence that the veteran's disability 
evaluation should be increased for any separate period based 
on the facts found from July 1988 to August 1994.

Under Pratt v. Derwinski, 3 Vet. App. 269 (1992), the Board 
must give the veteran the benefit of the doubt when we are 
unable to separate between nonservice-connected and service-
connected conditions.  In this case, for reasons noted above, 
the record does distinguish between the nonservice-connected 
drug and alcohol abuse and the service-connected condition.  
The medical evidence demonstrates that the veteran's service-
connected disability did not cause unemployment during the 
period in question.  The fact that the veteran was employed 
during this period and the medical evaluations performed 
during this time support this conclusion.  Accordingly, the 
weight of the evidence is against the claim for a total 
rating based on individual unemployability due to the 
service-connected disability under both 38 C.F.R. § 4.16(a) 
and (b).

The Board has also considered the veteran's noncompensable 
history of peptic ulcer disease.  The veteran is service 
connected for a history of peptic ulcer disease.  However, he 
has received a noncompensable evaluation for this condition 
since September 1977.  Neither the veteran nor any health 
care provider has noted this disability in several decades.  
Accordingly, the Board finds it has little relevance to the 
claim of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

Finally, the Board must point out that in March 1994, 
following the Remand from the Court, the appellant argued 
only that a schedular 70 percent evaluation was warranted 
based upon the evidence of record at that time.  No argument 
was raised at that time that the appellant was entitled to 
rating in excess of 70 percent on any basis.  It is only more 
recently that argument was raised that a 100 percent rating 
was warranted at that time.  While this is not a material 
factor in this determination, the absence of even an argument 
in March 1994 that a rating in excess of 70 percent was 
warranted is at least worthy of note.  For the reasons noted 
above, the Board does not find that a 100 percent evaluation 
was warranted during this interval on any basis. 
  

ORDER

A total rating based on individual unemployability due to 
service-connected disabilities from July 11, 1988, through 
August 16, 1994, is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

